IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20056
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               VERSUS

               ANTHONY CHIBZOR ANIEKWU, also known as
                      Anthony Chibuzo Aniekwu,

                                                 Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-216-1
                       - - - - - - - - - -
                        February 24, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Chibzor Aniekwu appeals his guilty-plea conviction and

sentence on two counts of mail fraud, 18 U.S.C. §§ 1341 and 2.     We

have reviewed the record and the briefs of the parties, and we

AFFIRM Aniekwu’s conviction.    Aniekwu’s waiver of his right to

appeal his sentence was knowing and voluntary.      See United States

v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).     He fails to show

that his guilty plea was coerced and therefore involuntary in light




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-20056
                                  -2-

of   his   solemn   declaration   in   court   that   he   was   pleading

voluntarily.    See United States v. Cervantes, 132 F.3d 1106, 1110

(5th Cir. 1998).    Aniekwu’s contention that he was denied counsel

at sentencing is unavailing because he specifically and voluntarily

waived his right to counsel after the district court conducted a

Faretta**-type hearing. See United States v. Martin, 790 F.2d 1215,

1218 (5th Cir. 1986).    His assertion that he received ineffective

assistance of counsel is not supported by the record because he

establishes neither deficient performance nor prejudice.         See Hill

v. Lockhart, 474 U.S. 52, 59 (1985). Finally, Aniekwu’s contention

that the district court was biased against him, raised for the

first time on appeal, does not rise to the level of plain error.

See Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir.

1995).

     Because we AFFIRM Aniekwu’s conviction and sentence, his

motion for release on bail pending appeal is DENIED as moot.

     JUDGMENT AFFIRMED; MOTION DENIED.




     **
           Faretta v. California, 422 U.S. 806, 819, 836 (1975).